EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacquelyn Graff on March 11th, 2022.
The application has been amended as follows: 
Claim 12 has been amended as follows:
A bone plate, comprising: 
a first end;  
a second end; and 
an intermediate portion connecting the first end and second end, the intermediate portion disposed adjacent proximal portions of the first and second ends; 
at least one first through hole near the first end, wherein the at least one first through hole comprises three through holes disposed between a distal portion of the first end and the proximal portion of the first end; 
at least one second through hole near the second end, wherein the at least one second through hole comprises a pair of through holes disposed between a distal portion of the second end and the proximal portion of the second end;
at least one compression slot positioned on the second end and disposed between the at least one second through hole and the distal portion of the second end; and
at least one opening between the first end and the second end, wherein the at least one opening comprises: 
a first opening; and 
a second opening; 
wherein the first opening and the second opening are positioned in the intermediate portion, wherein the first opening is offset from the second opening relative to a longitudinal axis which extends from the first end to the second end, wherein the first opening is offset from the second opening relative to a lateral axis which extends from a first side surface to a second side surface of the bone plate, and wherein the first and second openings are configured for aligning a guide relative to the bone plate and at least one bone in an insertion position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775